ORDER ON REMAND FROM SUPREME COURT
The Supreme Court of the United States on March 19, 1985, in Nos. 83-1362, 83-1363 and 83-6392, — U.S.-, 105 S.Ct. 1487, 84 L.Ed.2d 494 (1985), having affirmed in all respects the judgment of our Court entered November 17, 1983, 721 F.2d 550 (6th Cir.), and having remanded the case for further proceedings consistent with the opinion of the Supreme Court; it is now
ORDERED, ADJUDGED and DECREED that the case be, and the same hereby is, remanded to the United States District Court for the Northern District of Ohio, Eastern Division, for further proceedings consistent with the said opinion of the Supreme Court.